DETAILED ACTION
	This is the second office action for US Application 16/837,911 for a Trim Attachment Assembly For Mounting Solar Panel Equipment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 August 2022.
Applicant's election with traverse of Species I in the reply filed on 29 August 2022 is acknowledged.  The traversal is on the ground(s) that the species appear to be part of an overlapping search area.  This is not found persuasive because, as noted in the previous action, a search of the different species would require employing different search strategies and search queries.  An Argument that there would be some overlap in a search of the different species, does not mean that a search of each species could be made without a serious burden.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 12 is objected to because of the following informalities:  The word - - an - - should be inserted between “to” and “angled”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “having a shape of a common puzzle-piece”.  The term is indefinite because it is not clear what is meant by “the shape of a common puzzle-piece”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0375619 to Roellin et al.  

    PNG
    media_image1.png
    669
    650
    media_image1.png
    Greyscale


Regarding claim 1, Roellin et al. discloses a channel comprising a base portion (see annotated figure above), and open central region (at 20), an integral pair of sidewalls (see annotated figure above).  An upper portion of each sidewall of the pair of sidewalls includes an inward-facing downturned internal flange (at 22 and 26), and an outward-facing upturned external flange (see annotated figure above).
	Regarding claim 2, the channel is U-shaped, and the sidewalls are substantially perpendicular to the base portion.  Regarding claim 4, each downturned internal flange includes an upper shoulder (48) configured to engage with an upper wing of a channel nut (16).  Regarding claim 5, each downturned flange includes a downturned lip (at 26).  Regarding claim 6, each downturned flange includes an angled ramp (formed by 22 and 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roellin et al.  Roellin et al. discloses each downturned internal flange as having a thin neck (at 24), but does not disclose each downturned internal flange as including a bulbous end tab having a shape of a common puzzle-piece.  However, the specific shape of the end tab is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know that the shape of the tab could be altered with the complementary piece of the nut it engages.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 13-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2345650 to Attwood
US 2009/0129885 to Csik
US 2003/0185643 to Thompson
US 2008/0095591 to Wu
US 9299868 to Thomas
US 5154385 to Lindberg
US 11384814 to Rouleau
US 10256766 to Thomas
US 7070374 to Womack
US 5209619 to Rinderer
US 10359068 to Martin
The above prior art discloses various channel and channel nut assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632